Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 2, 2021

                                     No. 04-21-00085-CV

                                    EX PARTE J.C.F., JR.

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 20-07-0624-CVA
                         Honorable Walden Shelton, Judge Presiding


                                        ORDER
       Appellee’s brief was due May 28, 2021. Neither the brief nor a motion for extension of
time has been filed.

      We order appellee’s brief due June 14, 2021. If the brief is not filed by the date ordered,
we may submit the case without an appellee’s brief.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court